DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 9, 12 – 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafond (U.S. Patent Application Publication Number 2005/0247204).
As to claim 1, Lafond teaches a beverage machine (abstract) comprising: a beverage processing module having a liquid inlet and a module fastening arrangement (figures 1 – 4, element 1 being the ‘beverage processing module,’ element 29 being the ‘liquid inlet,’ and elements 21, 45, and 50 being the ‘module fastening arrangement’; pages 3 and 4, paragraphs 42, 48, 55, and 58); a liquid supply tank having a liquid outlet and a tank fastening arrangement (figures 1, 2, and 4, element 4 being the ‘liquid supply tank,’ interior of element 22 being the ‘liquid outlet,’ and elements 20, 22, 23, and 
 Lafond further teaches the beverage machine having another configuration of the module fastening arrangement selected from the group consisting of (i) the module fastening arrangement comprising the support surface (figure 4, element 51) and the tank fastening arrangement comprising the resilient member (figure 4, element 23), and (ii) the module fastening arrangement comprising the resilient member (figure 4, elements 45 and 47), and the tank fastening arrangement comprising the support surface (figure 4, element 22 and lower surface of element 4). 
As to claim 2, Lafond teaches that the support surface and the resilient member being configured to be urged together when the liquid supply tank is assembled to the beverage processing module (figure 4, elements 22 and lower surface of element 4 being the ‘support surface’ and elements 47 and 45 being the ‘resilient member’)
As to claim 3, Lafond teaches that the support surface forms an outer face of the liquid supply tank (figure 4, elements 22 and lower surface of element 4), and the resilient member forms a support panel (figure 4, elements 45 and 47), the support panel projecting from a main body of the beverage processing module and extending across the liquid supply tank at the outer face (figure 4, elements 45, 47, 22, and lower surface of element 4).
As to claim 4, Lafond teaches that the support surface and the resilient member are configured to urge apart at the support surface and the resilient member (figure 4, element 23 being the ‘resilient member’ and element 51 being the ‘support surface’; pages 3 and 4, paragraphs 48, 58, and 63).
As to claim 5, Lafond teaches that the resilient member comprises an urging element (figure 4, element 23 being the ‘urging element’), movably mounted at the outer face of the liquid supply tank (figure 4, element 23; page 3, paragraph 48) and wherein the support surface is fixedly or integrally mounted at the outer face of the beverage processing module (figure 4, element 51).
As to claim 6, Lafond teaches that the resilient member is movably mounted in the liquid outlet (figure 4, element 23 and interior of element 22), and the support surface is fixedly or integrally mounted in the liquid inlet (figure 4, elements 51 and 29).
As to claim 7, Lafond teaches that the resilient member and the support surface are formed within a male-female mechanical connection arrangement between the beverage processing module and the liquid supply tank (figure 4, element 23 being the ‘resilient member,’ element 51 being the ‘support surface,’ element 22 being the ‘male mechanical connection’ and element 47 being the ‘female mechanical connection’). 
As to claim 8, Lafond teaches that the female connector is formed as a recessed part (figure 2, element 21; page 3, paragraph 48), and the male connector is formed as a protruding part having a shape generally complementary to the recessed part (figure 2, element 20; page 3, paragraph 48).
As to claim 9, Lafond teaches that the female connector and the male connector are formed as a hook part and a catch part (figure 2, elements 21 and 20; page 3, paragraph 48).
As to claim 12, Lafond teaches that the liquid supply tank comprises an upright wall defining a liquid storage cavity (figure 2, element 4), an outside face of the upright wall forming the male connector for cooperating with the female connector (figure 2, elements 4, 20, and 21).
As to claim 13, Lafond teaches that the female connector and the male connector are located at one end of the liquid supply tank (figure 2, elements 20, 21, and 4), and the support surface and the resilient member are located at a generally opposite end of the liquid supply tank when the liquid supply tank is assembled to the beverage processing module (figures 2 and 4, elements 22, lower surface of element 4, 45, 47, and 4 or 
As to claim 14, Lafond teaches that the female connector and the male connector are located at one face of the liquid supply tank (figure 2, elements 20, 21, and 4), and the support surface and the resilient member are located at another face of the liquid supply tank when the liquid supply tank is assembled to the beverage processing module (figures 2 and 4, elements 22, lower surface of element 4, 45, 47, and 4 or elements 23, 47, and 4).
As to claim 15, Lafond teaches the beverage process module comprises a beverage outlet to which the liquid inlet is fluidically connected (figure 1, element 9 being the ‘beverage outlet’; page 3, paragraph 45).
As to claim 16, Lafond teaches that the beverage processing module comprises a beverage outlet to which the liquid inlet is fluidically connected (figure 1, element 9 being the ‘beverage outlet’; page 3, paragraph 46); the beverage processing module further comprising a support for placing a user-recipient, for collecting the beverage delivered by the liquid outlet (figure 1, element 11 being the ‘support’; page 3, paragraph 45); and the liquid supply tank comprising a bottom and peripheral upright sidewalls defining a liquid storage cavity (figures 2 and 4, element 4).
As to claim 17, Lafond teaches that the support surface comprises a module support surface (figure 4, element 51 being the ‘support surface’ and ‘module support surface’) and the resilient member comprises a tank resilient member (figure 4, element 23 being the ‘resilient member’ and the ‘tank resilient member’).
As to claim 18, Lafond teaches that the support surface comprises a tank support surface (figure 4, element 22 and lower surface of element 4 being the ‘support surface’ and ‘tank support surface’), and the resilient member comprises module resilient 
As to claim 20, Lafond teaches that the beverage machine is configured such that the female and male connectors have degrees of freedom in the horizontal direction, F1 and F2, when the liquid supply tank is assembled to the beverage processing module (figure 2, elements 20 and 21, see below), the beverage machine is further configured such that the resilient member cooperating with the support surface urges the liquid supply tank in a vertical direction U (figures 2 and 4, element 23 being the ‘resilient member’ and element 51 being the ‘support surface,’ see below), and the degrees of freedom, F1 and F2, are generally opposite to the direction U.

    PNG
    media_image1.png
    586
    550
    media_image1.png
    Greyscale

 Examiner notes that Applicant’s Specification teaches that the degrees of freedom, F1 and F2, are considered to be ‘generally opposite’ to the direction U when .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lafond as applied to claim 10 above, and further in view of Mori (U.S. Patent Application Publication Number 2012/0285966).
As to claim 10, while Lafond teaches the tank having an opening (figure 2, top of element 4), Lafond does not teach the use of a lid. Mori teaches a beverage machine (abstract) comprising: a beverage processing module having a female connector (figures 1, 4, and 6, element 2 being the ‘beverage processing module’ and element 36 being the ‘female connector; pages 3 and 4, paragraphs 54 and 67); and a liquid supply tank having a male connector (figures 1 and 6, element 4 being the ‘liquid supply tank’ and element 46 being the ‘male connector’; pages 3 – 4, paragraphs 54 and 67); and the female connector and the male connector are arranged to cooperate together for reversibly assembling the beverage processing module and the liquid supply tank (figure 6, element 46; page 4, paragraph 67). Mori further teaches a lid at an opening of the liquid supply tank and movable between a position covering the opening and a position uncovering the opening (figures 1 and 6, element 41 being the ‘lid’; page 3, paragraph 59). It would have been obvious to one skilled in the art to provide the liquid supply tank of Lafond with a lid, as taught by Mori, because one skilled in the art would have recognized that the use of a lid would provide the benefit of helping to prevent 
As to claim 11, Mori further teaches that the lid is temporarily assembled to the liquid supply tank (figure 1, elements 41 and 4; page 3, paragraph 59), and wherein the lid comprises the male connector for cooperating with the female connector so as to fasten the liquid supply tank with the lid to the beverage processing module (figure 6, elements 46 and 36; page 4, paragraph 67).
As to claim 19, Mori teaches an embodiment in which the lid and the tank have a fastening arrangement for fastening the lid in the covering position (figure 3, element 42 being the ‘fastening arrangement’; page 3, paragraph 59).
Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.
Applicant argues, on pages 8 – 11, that the support surfaces and resilient members of Lafond are not ‘arranged to cooperate together to urge the male connector into the female connector.’ Examiner disagrees. It is the position of the Examiner that this can be first found because Lafond teaches fastening the liquid supply tank to the beverage processing module, such that the resilient member of the tank fastening arrangement is pressed against the support surface of the module fastening arrangement (figure 4, element 23 being the ‘resilient member’ and element 50 being the ‘support surface’; pages 3 and 4, paragraphs 23 and 58). When this occurs the resilient member of the tank fastening arrangement is forced upwards, which provides at least a minimal upward force onto the liquid supply tank, thus urging the male connector into the female connector (figures 2 and 4, elements 23, 50, 4, 20, and 21). Alternatively, this can also be found because Lafond teaches fastening the liquid supply tank to the beverage processing module, such that a portion of the support surface of the tank fastening arrangement being inserted into a portion of the resilient member of the module fastening arrangement (figure 4, element 22 being the ‘portion of the support surface’ and element 47 being the ‘portion of the resilient member’; page 4, paragraph 54). When this occurs, the support surface of the module fastening unit acts to vertically align the liquid supply tank, which acts to urge the male connector into the female connector. Examiner notes that in each of the embodiments of Lafond of the ‘resilient member’ and ‘support surface,’ the ‘resilient member’ and ‘support surface’ act to ‘urge the male connector into the female connector,’ in the same way that the ‘resilient member’ and ‘support surface’ of Applicant’s Specification act to ‘urge the male connector into the female connector.’

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726